Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 5, 7-8 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-8 of copending Application No. 16/586522(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially the same subject matter of a device with a wireless transceiver with control circuitry to receive content primitives and to control provisioning of image data based on a channel bandwidth being less than a threshold, the claims further describe provisioning the image data by controlling a data rate, a frame rate, and a resolution of the video.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (2019/0356894) in view of Saleem et al (2007/0053428).
In regard to claim Oh 1 discloses an electronic device, comprising:
A wireless transceiver configured to receive content primitives via a wireless communication channel (Oh Fig. 6 and par. 58 note VR contents server which receives FOV and motion information [content primitives] from a wireless headset and sends video data to a wireless headset, also note Fig. 30 and par. 169 server includes a communication interface 192 which may include a wireless transceiver); and
control circuitry coupled to the wireless transceiver and configured to:
perform content provisioning operations based on the received content primitives, wherein the content provisioning operations comprise generating content image data and transmitting the content image data to the wireless communication channel using the wireless transceiver (Oh Fig. 6 and par. 58 note determining tile weights based on FOV and motion information, also note par. 54 ‘provisioning’ high resolution, imagery based on tile weighting indicating which areas are in the FOV or predicted future FOV). 
Oh further discloses various content provisioning operations to decrease an amount of content conveyed by the wireless transceiver to the communication channel (Oh pars 57 and 73). It is noted that 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating bandwidth condition based content provisioning as taught by Saleem in the invention of Oh in order to account for changes in available bandwidth over the wireless channel as suggested by Saleem (Saleem par. 17).

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Oh and 
Saleem further disclose that the adjusted content provisioning operations comprise selecting between different compression options for the content image data to be conveyed by the transceiver to the wireless communication channel (Oh pars. 57 and 73 note various methods for reducing data rate including resolution, frame-rate and quantization parameter, Saleem Fig. 1 and pars 19-24 note bandwidth reduction by data-rate reduction and changes in scaling variables). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Saleem further discloses that the adjusted content provisioning operations comprise selecting between different channel adaptive rate control options (Saleem Fig. 1 and pars 19-24 note selecting between data compression and resolution scaling). 



In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Saleem further discloses that in response to a bandwidth condition of the wireless communication channel being less than a threshold the control circuit is configured to perform adjusted content provisioning options by selecting between different downscaling options (Saleem Fig. 1 and pars 19-24 determining if bandwidth reduction is less than a first threshold and/or a second threshold and using either a data reduction technique or one of two downscaling techniques based on the determination). 

Claim 16 describes a method substantially corresponding to the device of claim 1 above. Refer to the statements made in regard to claim 1 above for the rejection of claim 16 which will not be repeated here for brevity. 

Claims 4  are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Saleem as applied to claim 1 above, and further in Vu (2019/0182308).
In regard to claim 4 refer to the statements made in the rejection of claim 1 above. It is noted that neither Oh nor Saleem disclose details of modulation and coding scheme (MCS) states. However, Vu discloses a wireless transceiver in a head mounted display in which the adjusted content provisioning operations comprise selecting between different modulation and coding scheme states (Vu pars. 13 and 26 note selecting an MCS scheme based on encoding compression ratio). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating selection of MCS states as taught by Vu in the invention . 

Claims 5, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Saleem as applied to claims 1 and 16above, and further in view of Lin et al (Lin 2020/0288164).
In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Oh in view of Saleem discloses adjusting content provisioning using a variety of compression options, including foveated encoding which encodes a region of interest at higher quality than other regions (Oh Fig. 6 and pars. 54-58). It is noted that neither Oh nor Saleem disclose selecting different foveation filter strength options. However, Lin discloses a foveated encoder in which content provisioning operations are adjusted by selecting different foveation filter strength options (Lin Fig. 19 and pars 112-115 note deltaQP may be applied to increase the quality of the Fovea area at the cost of the surrounding areas). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating different foveation strengths as taught by Lin in the invention of Oh and Saleem in order to ensure the quality of the fovea at a given bitrate as suggested by Lin (Lin par. 113). 
In regard to claim 9 refer to the statements made in the rejection of claim1  above. Oh in view of Saleem and Lin further discloses that the control circuit is configured to selectively combine a plurality of different compression options in response to the bandwidth condition of the wireless communication channel being less than a threshold for a predetermined amount of time, wherein the plurality of different compression options include data rate options, foveation filter strength options, color space options, frames per second adaptation options, and downscaling options (Saleem Fig. 1 and pars 19-24 note selecting between data rate and down scaling, also note Fig. 9 and pars 49-50 making selections 
In regard to claims 10 and 17 refer to the statements made in the rejection of claims 9 and 16 above. Saleem further discloses that the control circuit is configured to change an existing prioritization scheme for the data rate options, the foveation filter strength options, the color space options, the frames per second adaptation options, and the downscaling options (Saleem Fig. 8 and par. 48 note bottom of par. 48 other data reduction techniques may be used as the first and second data reduction techniques). 
In regard to claims 11 and 18 refer to the statements made in the rejection of claims 9 and 17 above. Saleem further discloses that the control circuit is configured to adjust the data rate options as a first priority in response to the bandwidth condition of the wireless communication channel being less than a threshold for the first time interval (Saleem Fig. 9 and pars 49-50 note using data rate control to reduce bandwidth for a first time period). 

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Saleem as applied to claim 1 above, and further in view of Vembar et al (2018/0228423).
In regard to claim 6 refer to the rejection of claim 1 above. Oh in view of Saleem discloses adjusting content provisioning using a variety of compression options. It is noted that neither Oh nor Saleem disclose provisioning operations are adjusted by selecting between different color space options for the content image data. However, Vembar discloses an encoder in which provisioning operations are adjusted by selecting between different color space options for the content image data (Vembar Fig. 6 and par. 143 note encoding areas outside of a focus area with higher color compression and hence different color space). 
. 

Allowable Subject Matter
Claims 12-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12 and 19, in addition to the limitations of claims 1, 9, 11 and 16-18 above requires adjusting a foveation filter strength as a second priority in response to a bandwidth being less than a threshold for a second time interval. 
The closest arts are Oh, Saleem and Lin. Oh discloses a wireless transceiver that provisions content to be transmitted onto a wireless communication channel, with plural method of provisioning content including adjusting data rate, frame rate and resolution. Saleem discloses adjusting content in response to a bandwidth condition including adjusting data rate and resolution according to a prioritized order. Lin discloses adjusting the strength of a foveation filter. However none of the prior arts alone or in combination disclose adjusting a foveation filter based on the bandwidth condition remaining low a condition for a second period of time longer than a first period of time used to adjust data rate options as required by claim 12.
Claims 13-15 and 20 depend from claims 12 and 19 and are objected to for the same reasons. 

Conclusion

US 20080239075 A1		US-PGPUB	Mehrotra; Praveen et al.
US 20130147973 A1		US-PGPUB	Williams; Christopher et al.
US 20130195119 A1		US-PGPUB	Huang; Xiaolong et al.
US 20160212433 A1		US-PGPUB	Zhu; Lihua et al.
US 20160241836 A1		US-PGPUB	Cole; David et al.
US 20170103577 A1		US-PGPUB	Mendhekar; Anurag et al.
US 20180192058 A1		US-PGPUB	Chen; Eric Hsuming et al.
US 20200389621 A1		US-PGPUB	RYU; Eun-Seok
US 8471783 B2			USPAT		Rhodes; Charles C.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423